DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/1/20.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims and specification, in the submission dated 12/1/20, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 23-24, 26-29, 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2002/0093701).
Consider claim 17, Zhang et al. disclose (e.g. figures 6-8), a method of manufacturing a lens for use in a wearable heads-up display, the method comprising: 
providing a photopolymer film (HOE layer); 
providing a light directing element in contact with the photopolymer film (one of the mold halves is in contact with the HOE layer) while the photopolymer film is planar (the layer can be flat, convex or concave); 
applying a curvature to the photopolymer film (the HOE layer is curved to fit in the lens mold halves, see figure 7); 
integrating the photopolymer film into the lens by at least one of: molding the photopolymer film into the lens (the HOE is molded to fit the shape of the lens mold half); or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film; and
 applying an eyeglass prescription curvature to the lens (the second half of the lens mold includes a focusing element over the HOE) [0087-0095].
Consider claim 18, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein providing the light directing element in contact with the photopolymer film comprises: recording a hologram into the photopolymer film (see figure 8, the hologram is recorded into the HOE) [0087-0095].
Consider claim 19, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein molding the photopolymer film into the lens comprises: molding a lens-forming fluid to produce at least one portion of the lens having the photopolymer film embedded therein (the HOE is molded to fit the shape of the lens mold halves which are produced from a thermoplastic material) [0087].
Consider claim 20, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein adhering the surface of the first portion of the lens and the surface of the second portion of the lens to the photopolymer film comprises: adhering the surface of the first portion of the lens and a first surface of the photopolymer film together by a first portion of optical adhesive (adhesive is used to join the HOE and the focusing elements); and adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by a second portion of optical adhesive, the second surface of the photopolymer film opposite the first surface of the photopolymer film (the HOE is adhesively joined to the focusing elements) [0084-0087].
Consider claim 21, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the first portion of the lens comprises a front half portion of the lens and the surface of the first portion of the lens is a concave surface (see figure 7, the first half is concave); and wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film together by a first portion of optical adhesive includes: adhering the concave surface of the first portion of the lens and the first surface of the photopolymer film together by the first portion of optical adhesive to cause the photopolymer film to adopt a concave curvature at least approximately equal to the concave surface of the first portion of the lens (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 23, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a convex surface (the second half of the lens mold has a convex shape); and wherein adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by the second portion of optical adhesive includes: adhering the convex surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive (the HOE is adhered to the lens halves) [0084-0087].  
Consider claim 24, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the first portion of the lens comprises a front half portion of the lens and the surface of the first portion of the lens is a convex surface (one half of the lens mold is convex); and wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film together by a first portion of optical adhesive includes: adhering the convex surface of the first portion of the lens and the first surface of the photopolymer film together by the first portion of optical adhesive to cause the photopolymer film to adopt a convex curvature at least approximately equal to the convex surface of the first portion of the lens (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 26, Zhang et al. disclose (e.g. figures 6-8) a method of claim 24, wherein: the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a concave surface (one half of the lens mold is concave), and wherein adhering the surface of the second portion of the lens and the second surface of the photopolymer film together by a second portion of optical adhesive includes adhering the concave surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 27, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: adhering the surface of the first portion of the lens and the first surface of the photopolymer film by the first portion of optical adhesive includes pressing the surface of the first portion of the lens and the first surface of the photopolymer film together (one of the mold halves is in contact with the HOE layer), and wherein adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by the second portion of optical adhesive includes pressing the surface of the second portion of the lens and the second surface of the photopolymer film together (the HOE is curved and adhered to the lens half) [0084-0087]. 
Consider claim 28, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film by the first portion of optical adhesive comprises: curing the first portion of optical adhesive (the adhesive permanently joins the HOEs and focusing elements), and wherein adhering the surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive includes curing the second portion of optical adhesive (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 29, Zhang et al. disclose (e.g. figures 6-8) a method of manufacturing a lens for use in a wearable heads-up display, the method comprising:
providing a photopolymer film (HOE layer);
providing a light directing element in contact with the photopolymer film (one of the mold halves);
integrating the photopolymer film into the lens by at least one of:
molding the photopolymer film into the lens (the HOE is molded to fit the shape of the lens mold half); or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film; and
applying an eyeglass prescription curvature to the lens (the second half of the lens mold includes a focusing element over the HOE) [0087-0095].
Consider claim 31, Zhang et al. disclose (e.g. figures 6-8) a method of claim 29, wherein providing the light directing element in contact with the photopolymer film comprises: recording a hologram into the photopolymer film (see figure 8, the hologram is recorded into the HOE) [0087-0095].
Consider claim 32, Zhang et al. disclose (e.g. figures 6-8) a method of claim 29, wherein molding the photopolymer film into the lens comprises: molding a lens-forming fluid to produce at least one portion of the lens having the photopolymer film embedded therein (the HOE is molded to fit the shape of the mold halves which are produced from a thermoplastic material) [0087]. 
Consider claim 33, Zhang et al. disclose (e.g. figures 6-8) a method of claim 29, wherein adhering the surface of the first portion of the lens and the surface of the second portion of the lens to the photopolymer film comprises: adhering the surface of the first portion of the lens and a first surface of the photopolymer film together by a first portion of optical adhesive (adhesive is used to join the HOE and focusing elements); and  adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by a second portion of optical adhesive, the second surface of the photopolymer film opposite the first surface of the photopolymer film (the HOE is adhesively joined to the focusing elements) [0084-0087].
Consider claim 34, Zhang et al. disclose (e.g. figures 6-8) a lens for use in a wearable heads-up display, the lens formed by:
providing a photopolymer film (HOE layer);
providing a light directing element in contact with the photopolymer film (one of the mold halves is in contact with the HOE layer) while the photopolymer film is planar (the layer can be flat, convex or concave); 
applying a curvature to the photopolymer film (the HOE layer is curved to fit in the lens mold halves, see figure 7);
integrating the photopolymer film into the lens by at least one of: molding the photopolymer film into the lens (the HOE is molded to fit the shape of the lens mold half); or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film; and 
applying an eyeglass prescription curvature to the lens (the second half of the mold includes a focusing element over the HOE) [0087-0095].
Consider claim 35, Zhang et al. disclose (e.g. figures 6-8) a lens of claim 34, wherein molding the photopolymer film into the lens comprises: molding a lens-forming fluid to produce at least one portion of the lens having the photopolymer film embedded therein (the HOE is molded to fit the shape of the lens mold halves which are produced from a thermoplastic material) [0087].
Consider claim 36, Zhang et al. disclose (e.g. figures 6-8) a lens of claim 34, wherein adhering the surface of the first portion of the lens and the surface of the second portion of the lens to the photopolymer film comprises: adhering the surface of the first portion of the lens and a first surface of the photopolymer film together by a first portion of optical adhesive (adhesive is used to join the HOE and the focusing elements); and adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by a second portion of optical adhesive, the second surface of the photopolymer film opposite the first surface of the photopolymer film (the HOE is adhesively joined to the focusing elements) [0084-0087].
Allowable Subject Matter
Claims 22, 25, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aono et al. disclose (US 9,709,714) discloses a curved diffraction grating fabrication method with high accuracy.  The diffraction grating can be accurately combined with a lens element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872